Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Election/Restrictions
2.	Claims 1-6 and 8-10 are allowable. The restriction requirement between species, as set forth in the Office action mailed on October 18, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 7, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Amendment
3.	Authorization for this examiner’s amendment was given in an interview with Lawrence J. Salzano II on December 31, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:

Change Claim 4 to:
Claim 4	(Currently amended) The display device of claim 1, wherein
each of the transistors 
a semiconductor layer comprising a channel
a first conductive layer disposed on the semiconductor layer and comprising a gate electrode
a second conductive layer disposed on the first conductive layer and comprising a source electrode and a drain electrode and
wherein the first conductive layer comprises the first dummy line pattern.

Claim 5	(Currently amended) The display device of claim 1, wherein
each of the transistors 
a semiconductor layer comprising a channel
a first conductive layer disposed on the semiconductor layer and comprising a gate electrode

wherein the second conductive layer comprises the first dummy line pattern.

Claim 6 change lines 7-9 to:
“a planar shape of the overlap pattern further comprises line pattern, the second dummy line pattern, and the first sensing line that coincides with a planar shape of the alignment mark”

Claim 7 change lines 5-6 to:
“the overlap pattern further comprises

Allowable Subject Matter
4.	Claims 1-10 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “the first dummy line pattern overlaps a first sensing line of the sensing lines, the first sensing line being spaced farthest from the display area; a planar shape of an overlap pattern formed by overlapping the first dummy line pattern and the first sensing line coincides with a planar shape of an alignment mark; the alignment mark comprises a first portion having a first area and a second portion 
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 8, “the first dummy line pattern overlaps a first signal line of the signal lines, spaced farthest from the display area, in a thickness direction of the substrate, and is isolated from the first signal line; a planar shape of an overlap pattern formed by overlapping the first dummy line pattern and the first signal line coincides with a planar shape of an alignment mark; the alignment mark comprises a first portion having a first area and a second portion having a second area and protruding from the first portion; and a planar shape of a non-overlap portion of the first dummy line pattern that does not overlap the first signal line, is the same as a planar shape of the second portion of the alignment mark” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 8 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818